IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

VICTORIA ANN THOMAS (ROSSIE) V. JOSEPH RICHARD ROSSIE

                  Direct Appeal from the Chancery Court for Shelby County
                    No. CH-07-2118-2      Arnold B. Goldin, Chancellor


                    No. W2010-02336-COA-R3-CV - Filed August 31, 2011


The former husband appealed the trial court's order finding him in willful contempt of the
final decree of divorce. We dismiss this appeal for lack of jurisdiction.

                     Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. S TEVEN S TAFFORD, J., A LAN E. H IGHERS, P.J., W.S., and D AVID R. F ARMER, J.

Joseph Richard Rossie, Memphis, Tennessee, appellant, pro se.

Aubrey L. Brown, Jr., Memphis, Tennessee, for the appellee, Victoria Ann Thomas (Rossie).

                                   MEMORANDUM OPINION 1

       The parties in this matter were divorced by order of the trial court entered on August
31, 2009. Appellant Joseph Richard Rossie then filed a petition for contempt on December
15, 2009, alleging that Appellee Victoria Ann Thomas (Rossie) had prevented him from
obtaining possession of certain personalty awarded to him in the divorce. On January 8,
2010, Ms. Thomas filed a pleading styled “Former Wife's Petition for Scire Facias for
Citation for Civil and Criminal Contempt, for Specific Enforcement and Money Judgment,
and for Injunctive Relief.” In her petition, Ms. Thomas asserted that Mr. Rossie had drawn
against the remaining available credit line on the parties' home equity line of credit in
violation of the parties' Marital Dissolution Agreement and the Final Decree of Divorce. Ms.


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
Thomas requested various relief in the petition, including a request that the trial court find
Mr. Rossie in civil and criminal contempt of court and punish him accordingly. The matters
were heard on August 18, 2010, and the trial court entered an order on September 10, 2010,
which found, among other things, that Ms. Thomas was not in contempt of court and that Mr.
Rossie was in “willful contempt of court.” Mr. Rossie filed his Notice of Appeal on October
8, 2010.

        By Order entered on April 21, 2011, this Court directed Appellant Joseph Richard
Rossie to obtain entry of a final judgment in the trial court within ten (10) days of the entry
of this Order. In our Order, we explained that, upon reviewing the appellate record pursuant
to the mandates of Rule 13(b) of the Tennessee Rules of Appellate Procedure, we could find
nothing in the record reflecting that the trial court adjudicated the request for an award of
alimony to Plaintiff/Appellee Victoria Ann Thomas (Rossie) as set forth in her Complaint
for Absolute Divorce filed on April 24, 2008. Moreover, the trial court did not dispose of
Plaintiff/Appellee Victoria Ann Thomas (Rossie)'s request that Appellant be held in criminal
contempt of court, as set forth in “Former Wife's Petition for Scire Facias for Citation for
Civil and Criminal Contempt, for Specific Enforcement and Money Judgment, and for
Injunctive Relief” filed on January 6, 2010.

       On April 28, 2011, Mr. Rossie filed a response to our Order of April 21, 2011, and
indicated that the parties resolved the issue of alimony within the Marital Dissolution
Agreement. Upon our review of the Marital Dissolution Agreement, we agree with Mr.
Rossie. Appellant Rossie further maintains, however, that Appellee Thomas did not pursue
adjudication of her request that Appellant be held in criminal contempt of court, as set forth
in “Former Wife's Petition for Scire Facias for Citation for Civil and Criminal Contempt, for
Specific Enforcement and Money Judgment, and for Injunctive Relief” filed on January 6,
2010. Thus, Mr. Rossie argues that Ms. Thomas should have prepared an order withdrawing
her claim, because Mr. Rossie is currently incarcerated and cannot obtain entry of an order.
Ms. Thomas filed a response in opposition to the statements contained in Mr. Rossie's
response and Mr. Rossie then filed a sur-reply to Ms. Thomas's response.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990). Upon our review of
this matter, it is apparent that the order appealed is not a final judgment. Although we are
not insensitive to the difficulties that Mr. Rossie may be facing in pursuing this appeal while
incarcerated, it appears that he made no attempt whatsoever to comply with our Order of
April 21, 2011. Thus, we must dismiss this appeal for lack of jurisdiction.

                                              2
                                        Conclusion

       For the foregoing reasons, we dismiss this appeal. The case is remanded to the trial
court for further proceedings consistent with this opinion. Should a new appeal be filed, the
Clerk of this Court shall, upon request of either party, consolidate the record in this appeal
with the record filed in the new appeal. Costs of this appeal are taxed to Appellant Joseph
Richard Rossie for which execution may issue if necessary.

                                      PER CURIAM




                                              3